Citation Nr: 0703285	
Decision Date: 02/02/07    Archive Date: 02/14/07

DOCKET NO.  05-35 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
claimed as due to exposure to herbicides in service.

2.  Entitlement to service connection for hypothyroidism, 
status post removal of thyroid nodule and multinodular 
goiter, claimed as due to exposure to herbicides and/or 
exposure to ionizing radiation.

3.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus and/or exposure to 
herbicides in service.

4.  Entitlement to service connection for skin lipomas, 
claimed as secondary to diabetes mellitus and/or exposure to 
herbicides in service.

5.  Entitlement to service connection for carpal tunnel 
syndrome, claimed as secondary to diabetes mellitus and/or 
exposure to herbicides in service.

6.  Entitlement to service connection for cholecystectomy, 
claimed on a direct basis and as due to exposure to 
herbicides in service.

7.  Entitlement to service connection for pancreatic 
disability, claimed on a direct basis and as due to exposure 
to herbicides in service.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
September 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Denver, Colorado.


FINDING OF FACT

In January 2007, the Board received a copy of the Certificate 
of Death showing that the veteran died in November 2006.




CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, regretfully, the veteran died in November 
2006, while his claim was still pending.  As a matter of law, 
veterans' claims do not survive their deaths.  Zevalkink v. 
Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. 
Brown, 10 Vet. App. 330 (1997); Landicho v. Brown, 7 Vet. 
App. 42 (1994).

This appeal on the merits has becomes moot by virtue of the 
death of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 
C.F.R. § 20.1302 (2006).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. § 
20.1106 (2006).


ORDER

The appeal is dismissed.



____________________________________________
P.M. DILORENZO 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


